Court of Appeals, State of Michigan

                                               ORDER
                                                                            Jane E. Markey
Minnie Snell v Estate of James Gerald Snell                                   Presiding Judge

Docket No.     342673                                                       Michael J. Kelly

LC No.        90-226959-DO                                                  Brock A. Swartzle
                                                                              Judges


               The Court orders that the January 17, 2019 opinion is hereby AMENDED to correct
typographical errors. On pages 3 and 4 of the opinion, the word "latches" is corrected to read: "laches."

               In all other respects, the opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                 JAN   2 2 2019
                                        Date